PER CURIAM.
We have for consideration a proposed new uniform computation of time rule, Florida Rule of Judicial Administration 2.514, and conforming amendments to the various rules of procedure. The amendments were proposed by The Florida Bar’s rules committees and this Court’s Criminal Court Steering Committee. Fla. R. Jud. Admin. 2.140(f). We have jurisdiction1 and adopt the proposals with a number of modifications. We also amend several other rules on our own motion.
Background
The committees’ proposals are in response to a request by the Court that the committees “work together to propose a uniform rule of procedure to govern the computation of time periods in all types of proceedings, for possible placement in the Rules of Judicial Administration.” See Letter from Thomas D. Hall, Clerk of the Florida Supreme Court, to The Florida Bar Rules Committee Chairs and Chair of Criminal Court Steering Committee (June 16, 2010) (on file with the Clerk in Case No. 10-2299). The need for a uniform computation rule came to the Court’s attention when the Court was considering standard language to be used in administrative orders issued by the Chief Justice, under Florida Rule of Judicial Administration 2.205(a)(2)(B)(iv), extending time limits imposed by rule or statute due to an emergency requiring the closure of courts or otherwise affecting the ability of litigants or their attorneys to comply with the deadlines imposed.2 Due to issues surrounding the effect of what used to be *98referred to as “tolling orders,”3 the Court revised the language of the model administrative order to replace references to “tolled” with the words “extended” and “suspended.”4 The Court also determined that a uniform rule was needed because the current computation rules vary and they do not factor in periods of time extended by administrative order of the chief justice. See, e.g., Fla. R. Civ. P. 1.090(a); Fla. R.Crim. P. 3.040; Fla. R. Civ. P. Invol. Commit. 4.090(a); Fla. R.App. P. 9.420(f).
In response to the Court’s request for a uniform computation rule,5 the committees propose new Florida Rule of Judicial Administration 2.514 (Computing and Extending Time) and conforming amendments to the various rules of procedure. The Executive Committee of the Board of Governors of The Florida Bar unanimously approved the proposals. The Court published proposals for comment. One comment was filed, to which the rules committees filed a joint response.
After hearing oral argument, the Court sought input from the committees on a number of revisions to the proposed amendments and several additional amendments suggested by the Court. See In re Computation of Time, No. SC10-2299 (Fla. order filed Oct. 13, 2011). The committees agreed with the Court’s revisions and offered minor revisions of their own. The Executive Committee of The Florida Bar Board of Governors unanimously approved the revisions.
After considering the committees’ proposals, the comment filed, and the committees’ responses, we adopt new Florida Rule of Judicial Administration 2.514 (Computing and Extending Time) and conforming amendments to Florida Rule of Civil Procedure 1.090 (Time); Florida Rule of Criminal Procedure 3.040 (Computation of Time); Florida Rule of Civil Procedure for Involuntary Commitment of Sexually Violent Predators 4.090 (Time); Florida Probate Rule 5.042 (Time); Florida Rules of Traffic Court 6.350 (Computation of Time) and 6.3706 (Additional Time after *99Service by Mail); Florida Rules of Juvenile Procedure 8.085 (Prehearing Motions and Service), 8.180 (Computation and Enlargement of Time), 8.240 (Computation, Continuance, Extension, and Enlargement of Time), 8.680 (Computation and Enlargement of Time); Florida Rule of Appellate Procedure 9.420 (Filing; Service of Copies; Computation of Time); and Florida Family Law Rule of Procedure 12.090 (Time). We discuss the more significant amendments below.
Amendments
First, we discuss new Rule of Judicial Administration 2.514 (Computing and Extending Time). Subdivision (a) (Computing Time) sets forth the rules that apply in computing time periods specified in any rule of procedure, local rule, court order, or statute that does not specify a method of computing time. Subdivision (a)(1) provides the rules for computing time periods stated in days or longer units. When the period is stated in days or a longer unit of time, the day of the event that triggers the period is excluded. Every day, including intermediate Saturdays, Sundays, and legal holidays, is counted. The last day of the period is included, but if the last day is a Saturday, Sunday, or legal holiday, or falls within any period of time extended through an order of the chief justice under Florida Rule of Judicial Administration 2.205(a)(2)(B)(iv), the period continues to run until the end of the next day that is not a Saturday, Sunday, or legal holiday and does not fall within any period of time extended through an order of the chief justice. Under subdivision (a)(3), when a period stated in days is less than seven days, intermediate Saturdays, Sundays, and legal holidays are not included in the computation.
Subdivision (a)(2) provides the rules for computing time periods stated in hours. When the period is stated in hours, counting begins immediately on the occurrence of the event that triggers the period. Every hour, including hours during intermediate Saturdays, Sundays, and legal holidays, is counted. If the period ends on a Saturday, Sunday, or legal holiday, or during any period of time extended through an order of the chief justice under Florida Rule of Judicial Administration 2.205(a)(2)(B)(iv), the period continues to run until the same time on the next day that is not a Saturday, Sunday, or legal holiday and does not fall within any period of time extended through an order of the chief justice.
Subdivision (a)(4) defines “last day,” “next day,” and “legal holiday” for purposes of the rule.
Subdivision (b) (Additional Time after Service by Mail or E-mail) replaces existing Florida Rule of Civil Procedure 1.090(e) (Additional Time after Service by Mail), which is deleted.7 Subdivision (b) is similar to Federal Rule of Civil Procedure 6(d) (Additional Time after Certain Kinds of Service), which treats the computation of time after service by mail and e-mail the same. See Fed.R.Civ.P. 6(d) (citing Fed.R.Civ.P. 5(b)(2)(C), (E)). Subdivision (b) also is consistent with the recently adopted e-mail service rule, Florida Rule of Judicial Administration 2.516, which contemplates retaining the five additional mailing days in civil cases and three additional days in criminal cases when service is by e-mail. See In re Amends. to Fla. Rules of Jud. Admin., Fla. Rules of Civ. Pro., Fla. Rules of Crim. Pro., Fla. Probate Rules, Fla. Rules of Traffic Court, Fla. Small Claims Rules, Fla. Rules of Juv. Pro., Fla. Rules of App. Pro., and Fla. Family Law Rules of Pro.—Email Service Rule, 2012 WL *1002400760 (Fla.2012) (adopting new Rule of Judicial Administration 2.516(b)(1)(D) providing that e-mail service is treated as service by mail for the computation of time and amending Rule of Criminal Procedure 3.070 to provide for additional three days after service by e-mail in criminal cases).
The amendments to the various rules of procedure primarily conform the various computation rules to new rule 2.514.8 Florida Rules of Juvenile Procedure 8.180(a), 8.240(a), and 8.630(a) are amended to state that computation of time shall be governed by new rule 2.514, except for rules relating to shelter and detention hearings, to which the statutory time periods shall apply. These exceptions ensure that shelter and detention hearings will continue to be held within 24 hours after the child is taken into custody, as required by statute. See Sections 39.402(8)(a), 984.14(4), and 985.255(3)(a), Florida Statutes (2011).
Accordingly, we adopt new Florida Rule of Judicial Administration 2.514, and amend the Florida Rules of Civil Procedure, the Florida Rules of Criminal Procedure, the Florida Rules of Civil Procedure for Involuntary Commitment of Sexually Violent Predators, the Florida Probate Rules, the Florida Rules of Traffic Court, the Florida Rules of Juvenile Procedure, the Florida Rules of Appellate Procedure, and the Florida Family Law Rules of Procedure as set forth in the appendix to this opinion. New language is indicated by underscoring; deletions are indicated by struck-through type. The committee notes are offered for explanation only and are not adopted as an official part of the rules. The amendments shall become effective October 1, 2012, at 12:01 a.m.
It is so ordered.
POLSTON, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, LABARGA, and PERRY, JJ., concur.
APPENDIX
RULE 1.090. TIME
(a) Computation. In-computing any pe■riod-of-time prescribed or allowed by-these rules-by-order of-court, or by any applicable-statute, the day-of-the-act, event,-or default from which the designated-period of time begins -to-r-un shall not be -includedr The last day--of — the period so ■■ computed shall be included-unless it is a Saturdays Sunday,-or legal holiday,-in-which event the-per-iod shall run-until-the end of- the next-day-which is- neither-a-Saturday, Sunday,-or-legal holiday- — When the period-of time prescribed-or allowed is less-than-7days, — intermediate.Saturdays,—Sundays, and-legal holidays-shall be excluded in-the Computation-Computation of time shall be governed by Florida Rule of Judicial Administration 2.514.
(b)-(d) [No change]
(e) Additional Time-after Service by Mail, When a party has the right or- -is required to - do-some act or take-some proceeding within- a prescribed -period-after the service of a notice- or other-paper upon that party and the notice or paper is served upon-that- party by mail,-5-days shall — be-added to.the-pr-escribed period,-
RULE 2.514. COMPUTING AND EXTENDING TIME
(a) Computing Time. The following rules apply in computing time periods specified in any rule of procedure, local rule, court order, or statute that does not specify a method of computing time.
*101(1) Period Stated in Days or a Longer Unit. When the period is stated in days or a longer unit of time
(A) exclude the day of the event that triggers the period;
(B) count every day, including intermediate Saturdays, Sundays, and legal holidays; and
(C) include the last day of the period, but if the last day is a Saturday, Sunday, or legal holiday, or falls within any period of time extended through an order of the chief justice under Florida Rule of Judicial Administration 2.205(a)(2)(B)(iv), the period continues to run until the end of the next day that is not a Saturday, Sunday, or legal holiday and does not fall within any period of time extended through an order of the chief justice.
(2) Period Stated in Hours. When the period is stated in hours
(A) begin counting immediately on the occurrence of the event that triggers the period;
(B) count every hour, including hours during intermediate Saturdays, Sundays, and legal holidays; and
(C) if the period would end on a Saturday, Sunday, or legal holiday, or during any period of time extended through an order of the chief .justice under Florida Rule of Judicial Administration 2.205(a)(2)(B)(iv), the period continues to run until the same time on the next day that is not a Saturday, Sunday, or legal holiday and does not fall within any period of time extended through an order of the chief justice.
(3) Period Stated in Days Less Than Seven Days. When the period stated in days is less than 7 days, intermediate Saturdays, Sundays, and legal holidays shall be excluded in the computation.
(4) “Last Day” Defined. Unless a different time is set by a statute, local rule, or court order, the last day ends
(A) for electronic Sling or for service by any means, at midnight; and
(B) for filing by other means, when the clerk’s office is scheduled to close.
(5) “Next Day” Defined. The “next day” is determined by continuing to count forward when the period is measured after an event and backward when measured before an event.
(6) “Legal Holiday” Defined. “Legal holiday” means
(A) the day set aside by section 110.117, Florida Statutes, for observing New Year’s Day, Martin Luther King, Jr.’s Birthday, Memorial Day, Independence Day, Labor Day, Veterans’ Day, Thanksgiving Day, the Friday after Thanksgiving Day, or Christmas Day, and
(B) any day observed as a holiday by the clerk’s office or as designated by the chief judge.
(b) Additional Time after Service by Mail or E-mail. When a party may or must act within a specified time after service and service is made by mail or e-mail, 5 days are added after the period that would otherwise expire under subdivision (ah
RULE 3.040. COMPUTATION OF TIME
in — computing -any period of time prescribed or allowed by -these rules, by order of-court, or by any-applicable- statute, the day of the act or event from — which.the designated period of time begins-to -run- is not-to-be-included'. — The last day of the period-so computed shall be counted, unless — it—is—a—Saturday, Sunday> or legal ■holiday7-in-which-event the period shall run *102until the end of the next day that is neither Sr- Saturday, Sunday- non legal holiday.When the period of time prescribed — on allowed-shall be less-than 7 days, intermediate-Saturdays,-Sundays, and legal holidays ■shall be excluded in the- computation, except-for the periods- of time of less than ⅞-days-contained" in-rules 3.130, 3.132(a) and (c-X-and 3.133(abComputation of time shall be governed by Florida Rule of Judicial Administration 2.514(a), except for the periods of time of less than 7 days contained in rules 3.130, 3.132(a) and (c), and 3.133(a).
Committee Notes
[No Change]
RULE 4.090. TIME
(a) Computation. In computing any period-of-time prescribed or allowed by-these rules, by -order-of court, or by any applicable statute, the day of the act, event, or default from which the designated period of-time-begins to run,, shall not be included. The last-day-of-the period so-computed shall be-included unless it is a Saturday, Sunday, or legal holiday, in which event the period -shall-run — until the end-of-the next day-whieh-is-neither a Saturday, Sunday^oi — legal holiday. — When the period-of time prescr-ibed-or allowed is-less-than — 7-days, intermediate.Saturdays, — Sundays,. and legal holidays- shall be excluded in-the eemputatiomComputation of time shall be governed by Florida Rule of Judicial Administration 2.514.
(b) [No Change]
RULE 5.042. TIME
(a) Computation. In computing any period of-time-prescribed or allowed-by-these rules, by order-of-court, or by any applicable-statute, the-day-of the act, event,-or-default-from-which tho period begi-ns-to run-shall-not be included. — The last day of the period- -shall-be included unless-it-is a Saturday,.Sunday, or -legal holiday, in which-event the period shall -run-until the end-of — the next- day which - is-neither a Saturday, — Sunday,—ner—legal—holiday. When-the period is less than 7- days,-intermediate-Saturdays, Sundays, and legal- holidays shall be-excluded. — Any day the clerk’s office -is -closed shall be deemed a legal — holiday for- purposes of this rule. Computation of time shall be governed by Florida Rule of Judicial Administration 2.514.
(b)-(c) [No Change]
(d) Additional Time after Service by Mail or E-mail. Except when serving formal notice, or when serving a motion, pleading, or other paperdocument in the manner provided for service of formal notice, Florida Rule of Judicial Administration 2.514 shall apply to the computation of time following servicewhen an interested person has the -r-ight or is required-to act within-a-pi-eset-lbed period after-the-service of notice-or-other paper on-the interested person and the--notice or paper-is-served by mail,-5-days- shall be--added to the prescribed period.
Committee Notes
[No Change]
Rule History
1984 Revision — 2008 Revision: [No Change]
2012 Revision: Subdivision (a) revised to refer to Rule 2,514 and delete duplica-tive provisions. Subdivision (d) revised to incorporate service by e-mail and the filing and service of documents, rather than papers. Committee notes revised.
Statutory References
[No Change]
Rule References
Fla. Prob. R. 5.040(a)(1) Notice.
*103Fla. Prob. R. 5.150 Order requiring accounting.
Fla. Prob. R. 5.240 Notice of administration.
Fla. Prob. R. 5.241 Notice to creditors.
Fla. Prob. R. 5.340(a)-(b) Inventory.
Fla. Prob. R. 5.345 Accountings other than personal representatives’ final ac-countings.
Fla. Prob. R. 5.395 Notice of federal estate tax return.
Fla. Prob. R. 5.400 Distribution and discharge.
Fla. Prob. R. 5.649 Guardian advocate.
Fla. Prob. R. 5.681 Restoration of rights of person with developmental disability.
Fla. Prob. R. 5.700 Objection to guardianship reports.
Fla. R. Civ. P. 1.090 Time.
Fla. R. Jud. Admin. 2.514 Computing and extending time.
RULE 6.350. COMPUTATION OF TIME.
In computing any period of time prescribed or allowed by these rules, by order of-an official, or by any-applicable statute, the-day-of-the act or event-from which the designated-period- of time begins-to-run is not-to-be included. — The-last day of the period so computed shall be counted, unless it is — Saturday Sunday— or— a- legal holiday, in-whlch event the period-shall run until the end of the next day that is neither a -Satar-day,--Sunday, nor a legal- holiday. When-the period of time-prescribed or allowed--is-less than 7 -days,-Intermediate Saturdays, Sundays, and.-legal holidays shall be excluded in the computation.Computation of time shall be governed by Florida Rule of Judicial Administration 2.514.
RULE 6,370, ADDITIONAL TIME AFTER SERVICE--OTHER- THAN BY SAND-DELIVERY
When — a—defendant—has-a right or is required--to do some-act within a prescribed-period after service of a notice or ether — document and -the notiee-or ■ document-is-served by a-method other than hand delivery, 5 days shall-be added to the ■prescribed-period-.-
Committee-Notes
4992-Amendment. -A-change from 3 to 5 additional -days allowed ■ for-mailing, as allowed by Florida Rule of Civil Procedure -l-.l-90(e).
RULE 8.085. PREHEARING MOTIONS AND SERVICE
(a)-(d) [No Change]
(-e)-Additional Time After — Service by Mail. Whenever- service-by-mail- is permitted, and a party has the r-ight or is required to-do-some act or take-some proceedings within a prescribed-period after ■the service of notice or other-paper and the-notice -or paper is-served by mail, 5 days-shall- be added to-the-prescribed peri-oíL
(fe) Pleading to Be Signed by Attorney. Every written paper or pleading of a party represented by an attorney shall be signed in the attorney’s individual name by such attorney, whose mailing address, primary e-mail address and telephone number, including area code, and Florida Bar number shall be stated, and who shall be duly licensed to practice law in Florida. The attorney may be required by an order of court to vouch for the authority to represent such party and to give the address of such party. Except when otherwise specifically provided by these rules or applicable statute, pleadings as such need not be verified or accompanied by affidavit.
(gf) Pleading to Be Signed by Unrepresented Party. A party who has no at*104torney but represents himself or herself shall sign the written pleading or other paper to be filed and state his or her primary e-mail address, mailing address, and telephone number, including area code.
(hg) Effect of Signing Pleading. The signature of a person shall constitute a certificate that the paper or pleading has been read; that to the best of the person’s knowledge, information, and belief there is good ground to support it; and that it is not interposed for delay. If a pleading or paper is not signed, or is signed with intent to defeat the purpose of this rule, it may be stricken and the action may proceed as though the pleading or paper had not been served.
(ih) Service of Orders. A copy of all orders must be transmitted by the court or under its direction to all parties at the time of the entry of the order. The court may require that orders be prepared by a party, may require the party to furnish the court with stamped addressed envelopes for service of the order or judgment, and may require that proposed orders be furnished to all parties before entry by the court of the order. The court may serve any order by e-mail to all attorneys who were not excused from e-mail service and to all parties not represented by an attorney who have designated an e-mail address for service. This subdivision is directory, and a failure to comply with it does not affect the order or its finality or any proceedings arising in the matter.
Committee Notes
[No Change]
RULE 8.180. COMPUTATION AND ENLARGEMENT OF TIME
(a) Computation. In computing-any-period-of time prescribed -or-allowed by these rules, — except rules 8.013 and — &010, by order of-court, or by-any-applicable statute, the-day of tlm act or event from which the designated period' of-time-begins to run is not to-be included. — The last'day of the period so-computed shall-be counted, unless it--is-Saturday, ■ Sunday, or a legal holiday, in which event the period-shall run until the-end of the next-day — which-is neither a- Saturday, Sunday, — nor- a legal holiday. — When the period of time prescribed or allowed shall be less-than 7 days, intermediate Saturdays--Sundays, and legal-holidays shall-be-excluded from ■the-computation.Computation of time shall be governed by Florida Rule of Judicial Administration 2,514, except for rules 8.013 and 8.010, to which rule 2.514(a)(2)(C) shall not apply and the statutory time period shall govern.
(b) [No Change]
RULE 8.240. COMPUTATION, CONTINUANCE, EXTENSION, AND ENLARGEMENT OF TIME
(a) Computation. In-computing any period of time prescribed or-allowed-by these rules, ■except rules 8.300-and — ⅛305, by order-of-court, or by any-applicable statute, the day of the act or event-from which the designated period of time-begins to run is not to be included. — The-last-day of the period so computed shall be ■counted, unless it is a Saturday, a Sunday — or- a legal holiday, in which event the period-shall run ■until — the-end-of—the next day-which is neither a Saturday-r-a-Sunday, nor a legal holiday; — When-the period of time prescribed-or allowed shall be less than 7 days,--intermediate — Saturdays, Sundays, and legal holidays shall be-excluded from ■the-compatation.Computation of time shall be governed by Florida Rule of Judicial Administration 2.514, except for rules 8.300 and 8.305, to which rule 2.514(a)(2)(C) shall not apply and the statutory time period shall govern.
*105(b) [No Change]
(c) Time for Service^) of Motions and Notice of Hearing. A copy of any written motion that may not be heard ex parte and a copy of the notice of hearing shall be served a reasonable time before the time specified for the hearing.
(-2-)^4dditional -Time After Sendee by Mail.-Whenever a party has-the-r-ight-or is required to do some — act--or-take some proceeding-s-within a prescribed period after-the-service -of notice or other paper is served by mail, 5 days shal-l-be-added-to the prescribed-period.
(d) [No Change]
RULE 8.630. COMPUTATION AND ENLARGEMENT OF TIME
(a) Computation. I-n-computing any period of time prescr-ibed-or allowed by these ralesr-by-order of court or by-an-y- applicable-statute, the day^of-the-act or event from which the designated period of time ■begins to run is not-included. ■ The last day of the period so computed shall be counted ■unless it is Saturday, Sunday, or a legal ■holiday, in which event the period shall run until the end of the-next day which is ■neither a Saturday-,-Sunday, nor a legal holiday. — When--the period -of-time--prescribed or allowed shall be — less-than 7 days, intermediate Saturdays, — Sundays, and legal holidays-shall be excluded from ■the-computation.Computation of time shall be governed by Florida Rule of Judicial Administration, except for rule 8.655, to which rule 2.514(a)(2)(C) shall not apply and the statutory time period shall govern.
(b) [No Change]
(c) Time for Service^!) of Motions and Notice of Hearing. A copy of any written motion which may not be heard ex parte and a copy of the notice of the hearing thereof shall be served a reasonable time before the time specified for the hearing.
(2) Additional Time after Sendee b}r Mail. Whenever-a -party has-the-right or is required to do some act or.take some proceedings within a-prescribed period after the service of notice or other paper and the-notice or paper- is served-by-mail, 5 day-s-shall be added-to-the prescribed peri-o4-
RULE 9.420. FILING; SERVICE OF COPIES; COMPUTATION OF TIME
(a)-(d) [No Change]
(-e)-Additional Time After Sendee by Mai-L-If a party, eour-t reporter, or clerk is required or permitted to do-an-act- within some prescribed time after-service of a document, and the-document is served by mail, 5 days shall be added-to the prescribed period.
(fe) Computation. Computation of time shall be governed by Florida Rule of Judicial Administration 2.514.In computing any-period- of time prescribed or allowed by these r-ules, by order of the-court, or by any-applicable statute^the-day of the act, evenVor-default from whieh-the designated-period- of time begms-lo-r-un shall not be included. — T-he-last day of the-per-iod- -so computed.shall be included-unless it is a Saturday, a Sunday^-or-a-holiday described below, in-which-event, the period-shall-run until the end-of the next day -t-haf-is-neither a-Saturday, Sunday — nor-holiday.—If -the period-of-time prescribed or allowed-is-less than 7 day^-i-nter-mediate--Saturdays, Sunday-s,--and holidays shall be excluded-in-the computation-. — -As-used in this rule, holiday means
(1) New Year’s Day;
(¾-Mar-tin-Luther -King, Jr.’s Birthday,-the-third Monday in January;
(g)-Washington’s Birthda-y — the-third Monday-in-February;
(4) Good Friday;
*106(5) Memorial-Day, the lasbMonday in May;
(6) Independence Day;
(7) Labor Day, the-fir-st — Monday-in September-;
(8) Columbus Dayr~the-second Monday-in-October;
(9) Veterans’ Day-;
(10) General-Election Day;-
(l-l-b-Tha-nksgiving — Day,—the fourth Thursday in November;.
(12) Christmas Day;
(13) any statewide primary day;
(14) any Monday-immediately follow-i-ng-a-Banday on which-one-of the foregoing holidays falls; and
(15) any other ■ day-when the clerk’s
Committee Notes
[No Change]
Court Commentary
[No Change]
RULE 12.090. TIME
Computation of time shall be governed by Florida Rule of f Judicial Administration 2,514. Other aspects of tTime shall be governed by Florida Rules of Civil Procedure 1.090(b)-(d)r-exeept- that an additional 5 days added to the- prescribed — period after-service, as provided-in rule-l-090(e), shall also-apply-to-service by e-mail.
Committee Notes
[No Change]

. See art. V, § 2(a), Fla. Const.


. Florida Rule of Judicial Administration 2.205(a)(2)(B)(iv) recognizes the Chief Justice’s administrative power to
upon request of the chief judge of any circuit or district, or sua sponte, in the event of natural disaster, civil disobedience, or other emergency situation requiring the closure of courts or other circumstances inhibiting the ability of litigants to comply with deadlines imposed by rules of procedure applicable in the courts of this state, to enter such order or orders as may be appropriate to suspend, toll, or otherwise grant relief from time deadlines imposed by otherwise applicable statutes and rules of procedure for such period as may be appropriate, including, without limitation, those affecting speedy trial procedures in crimi*98nal and juvenile proceedings, all civil process and proceedings, and all appellate time limitations.


. See Ramirez v. McCravy, 37 So.3d 240 (Fla.2010) (discharging jurisdiction in case raising issue of whether tolling orders issued by Chief Justice stops the running of statute of limitations).


. As relevant here, the Court revised the model order to provide:
all time limits prescribed or allowed by rule of procedure, court order, statutes applicable to court proceedings, or otherwise pertaining to court proceedings are extended from ...
All time limits involving the speedy trial procedure, in criminal and juvenile court proceedings, are suspended from ...
See, e.g., In re Emergency Request to Extend Time Periods under all Florida Rules of Procedure for Monroe County in The Sixteenth Judicial Circuit, Fla. Admin. Order No. AOSC10-43, 2 (July 27, 2010) (on file with the Clerk) (emphasis added). The following language explaining the extension of time periods applicable to court proceedings also was added to the model order:
The extension of time periods under the order shall apply only when the last day of those periods falls within the time extended.

See id.



. Based on a companion referral to the Criminal Procedure Rules Committee, the Court recently amended Florida Rule of Criminal Procedure 3.191(i)(5) to provide that the time periods under the speedy trial rule may be extended by an "administrative order issued by the chief justice, under Florida Rule of Judicial Administration 2.205(a)(2)(B)(iv), suspending the speedy trial procedures as stated therein.” See In re Amendments to the Fla. R.Crim. P.—Rule 3.191, 66 So.3d 851 (2011).


. Florida Rule of Traffic Court 6.370 is deleted in its entirety.


. Other rules addressing additional time after service by mail or e-mail also are deleted.


. The Small Claims Rules Committee advises that Florida Small Claims Rule 7.020(a), as currently written, adequately addresses the computation of time in small claims cases.